PER CURIAM:
Cause remanded for an evidentiary hearing on appellant’s contention that his pleas of guilty entered to No. 211 Criminal Action, 1975, and No. 227 Criminal Action, 1975, were involuntary because counsel was ineffective. Commonwealth v. Twiggs, 460 Pa. 105, 331 A.2d 440 (1975). The lower court shall appoint counsel who is not associated with the office of the Public Defender of Huntingdon County to represent appellant at the ineffectiveness hearing. Commonwealth v. Via, 455 Pa. 373, 316 A.2d 895 (1974); Commonwealth v. Crowther, 241 Pa.Super. 446, 361 A.2d 861 (1976). Appellant shall also be permitted to present to the *557lower court any other grounds which could support a petition to withdraw his guilty pleas. Commonwealth v. Roberts, 237 Pa.Super. 336, 352 A.2d 140 (1975).